Citation Nr: 1311105	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  06-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a reduction in the rating for the Veteran's low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent, effective November 10, 2005, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for a low back strain with degenerative changes of the thoracic and lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which reduced the Veteran's disability rating for his low back strain with degenerative changes from 20 to 10 percent as of October 6, 2005-the date of his claim for an increased rating.  In an October 2006 rating decision, the RO found clear and unmistakable error (CUE) in the February 2006 rating decision, and assigned an effective date of November 10, 2005-the date of a VA examination-for the reduction from 20 to 10 percent.

In September 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the paper and electronic claims files, respectively.

The issue of entitlement to service connection for sleep apnea was granted by the RO in a July 2012 rating decision.  As such is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to a disability rating in excess of 20 percent for a low back strain with degenerative changes of the thoracic and lumbar spine and to a TDIU due to service connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The RO's decision to reduce the Veteran's evaluation for low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of November 10, 2005 was not supported by the evidence contained in the record at the time of the reduction because that evidence improvement in the disability.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of November 10, 2005 was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code Diagnostic Codes 5010-5292 (effective prior to September 26, 2003), 5010-5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that the decision to reduce the evaluation for service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent as of November 10, 2005 was not proper.  As that represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran was initially assigned a 20 percent rating for his low back strain with degenerative changes of the thoracic and lumbar spine, effective September 1, 2001.  In an October 2006 rating decision, his disability rating was reduced to 10 percent as of November 10, 2005-the date of his VA examination. 

The Court has held that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

In Brown, the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421; see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.10.

The Board finds that the RO's decision to reduce the Veteran's evaluation for his low back strain with degenerative changes of the thoracic and lumbar spine from 20 to 10 percent was not supported by the evidence contained in the record at the time of the reduction.

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under former Diagnostic Code 5295, a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  In this case, because the Veteran was initially rated under DC 5010-5292 as of September 1, 2001, and the reduction became effective as of November 10, 2005-after the revised criteria became effective-the Board will consider both the old and new rating criteria throughout the Veteran's appeal.  Id.

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected back disorders.

Diagnostic Codes 5003 and 5010, for evaluation of degenerative and traumatic arthritic changes, are applicable to the back.  38 C.F.R. § 4.71a, DCs 5003, 5010.  Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2005).


A thoracolumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in DCs 5235-5242.  The Veteran's current rating is under DC 5010-5242.  Under the general rating formula, a 10 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2 (2005).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.

In the June 2001 QTC examination which served as the basis for the initial 20 percent rating issued in the October 2001 rating decision, the Veteran had lumbar spine flexion that was limited to 70 degrees with consideration of painful motion.  He also had extension to 35 degrees, right and left lateral flexion to 40 degrees, and right and left rotation to 35 degrees-all without pain.  The examiner diagnosed the Veteran with a chronic low back strain with degenerative thoracic and lumbar changes and mild narrowing of the disc spaces and bony ridging at L4-5 and L5-S1, associated with sclerosis of the L5-S1 endplate.  The RO determined that the disability warranted a 20 percent rating by analogy to moderate limitation of motion of the lumbar spine.  38 C.F.R. § 5010-5292.

On November 10, 2005, the Veteran was afforded a VA examination so as to determine the current status of his low back strain with degenerative changes of the thoracic and lumbar spine.  The Veteran reported experiencing constant localized aching pain that comes and goes by itself, and does not cause incapacitation.  The functional impairment is pain and short-term bed rest.  On examination, the VA examiner found no radiating pain on movement, negative straight leg raising tests bilaterally, and no ankylosis of the spine.  Range of motion of the Veteran's thoracolumbar spine was flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  The combined range of motion of the thoracolumbar spine was thus 230 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner diagnosed the Veteran with low back strain with degenerative changes to the thoracic and lumbar spine.

Based on the foregoing, the Board finds that the evidence of record at the time of the reduction did not support the decrease from 20 to 10 percent for the Veteran's service-connected low back strain with degenerative changes of the thoracic and lumbar spine.  Specifically, although the Veteran's forward flexion improved by 20 degrees, from 70 degrees in June 2001 to 90 degrees in November 2005, over the same time his right and left rotation decreased from 35 degrees to 25 degrees-a loss of an equivalent 20 degrees.  (The Board does not consider significant the other decreases in range of motion from the June 2001 examination to the November 2005 examination because the latter examiner relied on the General Rating Formula for Diseases and Injuries of the Spine, Note 2, resulting in the Veteran's lesser measurements counting as normal.)  Moreover, even if the Board uses the Note 2 measurement of normal for right and left rotation-namely, 30 degrees-the Veteran's measurement of 25 degrees bilaterally at his November 2005 examination nonetheless shows a worsening of 10 degrees relative to the June 2001 examination.

Furthermore, although the Board acknowledges that the RO relied in its reduction in part on the August 2002 examiner's finding of radiating pain into the lower extremities, and the absence of radiating pain in the November 2005 examination, the Board finds that this cannot sustain the reduction because no finding of radiating pain was made in the October 2001 rating decision assigning the 20 percent rating.

According the benefit of the doubt to the Veteran, the Board does not find that an equal gain and loss of range of motion-or, at most, a 10 degree improvement-reflects an actual improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; see also Brown, 5 Vet. App. at 421.  Irrespective of whether the RO's original finding of moderate limitation of motion based on the earlier, more subjective rating criteria reflected the correct level of compensation, the Veteran's symptoms at the time of the reduction simply had not improved sufficiently to show an improved ability to function, if at all.  Id.  Thus, the reduction of the Veteran's disability rating for his service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 percent to 10 percent was not proper.


ORDER

The reduction in the evaluation of the Veteran's service-connected low back strain with degenerative changes of the thoracic and lumbar spine from 20 percent to 10 percent was not proper; the appeal is granted and the 20 percent rating is restored, effective the date of the reduction.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

With respect to the issues of entitlement to a rating in excess of 30 percent for status-post left total knee arthroplasty; entitlement to service connection for valvular conditions, as secondary to service-connected hypertension and hypertensive heart disease with aorta dissection; entitlement to service connection for numbness of the hands and feet, as secondary to service-connected hypertensive heart disease with aorta dissection; and entitlement to a compensable rating for pseudofolliculitis barbae, the Board notes that the Veteran raised these issues in letters dated March 2012 and August 2012.  The Board finds that these four issues are inextricably intertwined with the issue of entitlement to a TDIU due to service-connected disabilities, because the scope and severity of the Veteran's service-connected disabilities is central to the question of whether they warrant a TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

As to the issue of entitlement to a disability rating in excess of 20 percent for a low back strain with degenerative changes of the thoracic and lumbar spine, the Veteran filed a notice of disagreement in February 2006 in which he asserted that his condition has gotten worse.  The Veteran perfected his appeal in October 2006.

As the Veteran was most recently examined by VA for his low back disability in March 2011, the Board finds that a contemporaneous examination is warranted so as to determine the current nature of his low back disability as well as his employability due to his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The examiner should disregard the existence or degree of nonservice-connected disabilities when rendering an opinion as to whether the Veteran is unemployable due to his service-connected disabilities.  Additionally, if the examiner finds that one or more of the Veteran's service-connected disabilities renders him unemployable on its own (i.e., even without consideration of any of his other service-connected disabilities), then the examiner should list each such disability.

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected low back strain with degenerative changes of the thoracic and lumbar spine and other service-connected disabilities since March 2011.  Thereafter, any identified records, to include those from any VA healthcare provider dated from March 2011 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.  The Veteran's Social Security Administration (SSA) records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his low back strain with degenerative changes of the thoracic and lumbar spine, his status-post left total knee arthroplasty, his valvular conditions, his numbness of the hands and feet, and his pseudofolliculitis barbae, as well as the impact of his low back strain with degenerative changes of the thoracic and lumbar spine and the combined impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issues of entitlement to a rating in excess of 30 percent for status-post left total knee arthroplasty; to service connection for valvular conditions, as secondary to service-connected hypertension and hypertensive heart disease with aorta dissection; to service connection for numbness of the hands and feet, as secondary to service-connected hypertensive heart disease with aorta dissection; and to a compensable rating for pseudofolliculitis barbae.

3.  Ensure that all available, pertinent, and non-duplicative VA and private treatment records, dated since March 2011, are physically or electronically associated with the claims folder.

4.  Obtain the Veteran's Social Security Administration records, if any.

5.  After associating any pertinent, outstanding records, afford the Veteran an appropriate VA examination of his low back strain with degenerative changes of the thoracic and lumbar spine.  The claims file should be made available to and reviewed by the examiner.

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where there is painful motion, if any.  The examiner should state whether ankylosis is present.  The examiner should also state whether any associated neurologic abnormalities, including erectile dysfunction and peripheral neuropathy into the left leg and hip, are present, and, if so, identify the nerve(s) involved and determine whether each such disability is best characterized as neuritis, neuralgia, or complete or incomplete paralysis.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., hypertensive heart disease, sleep apnea, status-post left knee total knee arthroplasty, posttraumatic tenosynovitis of the left shoulder, residuals of left hallux valgus and hammer toes of the left foot, hypertension, low back strain with degenerative changes of the thoracic and lumbar spine, hepatitis C, and pseudofolliculitis barbae), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the examiner should review the most recent rating decision (included in the claims file on blue paper) to determine whether the RO granted service connection for valvular conditions and/or numbness of the hands and feet.  If so, then the examiner should also consider those disabilities for the purpose of offering the opinion.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

6.  Then adjudicate the Veteran's claims of entitlement to a rating in excess of 30 percent for status-post left total knee arthroplasty, to service connection for valvular conditions, as secondary to service-connected hypertension and hypertensive heart disease with aorta dissection, to service connection for numbness of the hands and feet, as secondary to service-connected hypertensive heart disease with aorta dissection and to a compensable rating for pseudofolliculitis barbae.  Thereafter, readjudicate the appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


